DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over
Karlsson, et al (Pub. No. US 2017/0078729 A1 hereinafter Karlsson), and further in view of Scott (Pub. No. US 2015/0319241 A1 hereinafter Scott).

Claim 1 is an independent claim and Karlsson discloses a method for retrieving a data stream from a server by an application implemented on a user terminal (receiving streaming media from an external provider (server as claimed) upon request form a client device (user terminal as claimed), abstract), the method comprising:
(router 2 on board a vehicle, para. [0052]) a call from the application to the server to establish a connection between the application and the server (request from client device to obtain streaming media from external provider, para. [0037]);
	establishing a first connection between the network access point and the application (router accessible by a plurality of client devices onboard said vehicle, para. [0035], see also FIG. 2);
	establishing a second connection between the network access point and the server (connection between router and external provider, para. [0022], see also FIG. 2);
	requesting and receiving by the network access point a first subset of the data stream from the server via the second connection (router downloads the segment from the external server when the requested segment of the streaming media is not available in the cache when user requests streaming media, para. [0037]; streaming media comprised of multiple segments, para. [0006]);
	storing the first subset in a buffer memory of the network access point (store the segment in the cache of the router, para. [0037], see also FIG. 2);
	receiving by a network access point a request from the application to the server to send a second subset of the data stream to the application (upon a request from a client device to obtain a streaming media from said external provider, para. [0037]), wherein the second subset is comprised by the first subset (segment of said streaming media is available in the cache, para. [0037]); and
	sending the second subset of the data stream from the buffer memory to the application via the first connection (when the requested segment is available in the cache, forward the segment from the cache to the client, para. [0037]).

Karlsson does not specifically disclose, but Scott teaches, wherein the network access point requests further subsets of the data stream from the server at a higher frequency than the network access point receives further requests from the application to the server to send a subset of the data stream to the (a CS node pre-fetches later segments of the data stream after (i.e. a higher frequency of further segment requests as claimed) receiving an interest for the first segment, para. [0034]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Scott’s pre-fetching of data stream segments based on segment requests with Karlsson’s segment streaming in response to stream requests because it would have allowed for a more efficiently optimized data storage and access system (Scott, para. [0034]).

As per claim 2, claim 1 is incorporated and Karlsson further discloses further comprising: 
	removing the second subset of the data stream from the buffer memory (store streaming media objects in the cache for a predetermined time, para. [0028]); and
	requesting and receiving by the network access point a third subset of the data stream from the server via the second connection, wherein the third subset within the data stream follows logically after the first subset (request next segment for streaming media from exterior network when not available in the cache, para. [0061]).

As per claim 3, claim 2 is incorporated and Karlsson further discloses further comprising: 
receiving by the network access point a request from the application to the server to send a fourth subset of the data stream to the application, wherein the fourth subset within the data stream follows logically after the second subset (loop for requesting next segment until end of media streaming, FIG. 2), and wherein the fourth subset is comprised by the rest of the first subset still stored in the buffer memory, by the rest of the first subset and of the third subset still stored in the buffer memory, or by the third subset; and sending the fourth subset of the data stream from the buffer memory to the (if next segment of said streaming media is available in the cache, send the segment from the cache to the user, FIG. 2).  

As per claim 6, claim 1 is incorporated and Karlsson further discloses further comprising: making the buffer memory available to the application by allocating memory space of a memory device of the network access point (given adequate memory, the caching device could store any material for the same purpose of transparent local distribution, for an extended period of time, or even indefinitely…to give users access, para. [0026]).  

As per claim 7, claim 6 is incorporated and Karlsson further discloses wherein the size of the buffer memory depends on an available memory space in the memory device (given adequate memory, the caching device could store any material for an extended period of time, or even indefinitely, para. [0026]).  

As per claim 10, claim 1 is incorporated and Karlsson further discloses wherein the first connection is established via a wireless local area network (client connection via WLAN to access points, para. [0055]).  

As per claim 12, claim 1 is incorporated and Karlsson further discloses wherein the data rate of the second connection between the network access point and the server (external wide area network communications between router and base station, para. [0047], Ethernet data link between router and external provider, para. [0022], [0023]; alternatively, the router communicates with the server on at least two different communication routes, para. [0040]) is higher than the data rate of the first connection between the network access pointWO 2017/133795- 27 - PCT/EP2016/070766 and the application (internal local area network between router and clients, para. [0047], [0048]; router accessible by a plurality of client devices onboard said vehicle shows shared connection and thus implies lower data rates than the multiple external links between the router and server as claimed, see FIG. 2; furthermore, multiple users sharing a connection results in degraded performance for each user due to competing bandwidth which results in lowered throughput, para. [0010], [0011]).  

As per claim 13, claim 1 is incorporated and Karlsson further discloses wherein the first subset is larger than the second subset (streaming media comprised of multiple segments, para. [0006]; requested segments and next segments (smaller part of total streaming media) that are fulfilled from cache, see FIG. 3).  

As per claim 14, claim 1 is incorporated and Karlsson further discloses wherein the network address of the server is specified as the source network address of the second subset of the data stream (send next requested segment from cache to the user instead of downloading from exterior network, see FIG. 3).

Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Zhu, et al (Pub. No. US 2015/0067105 A1 hereinafter Zhu).

As per claim 5, claim 1 is incorporated and Karlsson and Scott do not specifically disclose, but Zhu teaches, wherein the network access point requests further subsets of the data stream from the server until the buffer memory is full (persistently request the next video segments in a streaming session until the buffer is full, abstract, para. [0029]).  
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Narasimha, et al (US Patent No. 8,279,884 B1 hereinafter Narasimha).

As per claim 8, claim 6 is incorporated and Karlsson further discloses wherein the second connection is established via a cellular network (router connects external link is to cellular base station, see FIG. 2). 
Karlsson and Scott do not specifically disclose, but Narasimha teaches, wherein the size of the buffer memory depends on a status of the cellular network (router sets up a jitter buffer to receive packets and sizes the jitter buffer based on current network jitter conditions, col. 1, lines 54-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Narasimha’s router buffer setup with Karlsson and Scott’s cache for streaming segment information because it would have allowed for a more efficient overall system by minimizing of the amount of delay (Narasimha, col. 1, lines 63-67).

As per claim 9, claim 8 is incorporated and Karlsson and Scott do not specifically disclose, but Narasimha teaches, wherein the status of the cellular network is an instantaneous and/or a predicted, future status of the cellular network (current network jitter conditions, col. 1, line 65).
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Narasimha’s router buffer setup .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson and Scott, and further in view of Lee (Pub. No. US 2019/0364459 A1 hereinafter Lee).

As per claim 11, claim 1 is incorporated and Karlsson further discloses wherein the first connection and/or the second connection is based on the Internet Protocol, and the Transmission Control Protocol (streaming via Internet Protocol, para. [0004], [0059]; HTTP Internet access for streaming, para. [0003], [0010], [0055]).  
	Karlsson and Scott do not specifically disclose the Transmission Control Protocol, but does teach using HTTP and Internet communications.  In the analogous art, Lee teaches that, HTTP runs over TCP connections (para. [0018]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Lee’s HTTP and TCP teachings with Karlsson and Scott’s HTTP protocol teachings for storing streaming media segments in a cache because it would have allowed for well-known networking protocols and their interworking to be utilized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        March 12, 2021